Citation Nr: 1532258	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  11-33 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to exposure to Agent Orange and/or service-connected disabilities.  


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel











INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for hypertension to include as due to herbicide exposure and/or secondary to diabetes mellitus type II.  See Veteran's claim received November 6, 2009, Veteran's notice of disagreement received April 6, 2011 and VA Form 9 received December 15, 2011.  

The Veteran was afforded VA diabetes examination in August 2009.  A diagnosis of hypertension was provided with a notation that it was not a complication of diabetes as the Veteran had hypertension prior to the diagnosis of diabetes.  It was further noted the condition was not worsened or increased by the Veteran's diabetes.  No direct service connection opinion was provided.

The Veteran was afforded a VA hypertension examination in April 2012.  The VA examiner was asked to provide a secondary nexus opinion between hypertension and diabetes mellitus type II.  It was stated the claimed condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  It was rationed that "hypertension is not related and there were no renal findings linking the two together."  Here, no direct service connection opinion was provided and the April 2012 VA examiner did not provide a full explanation of why hypertension was "not related" to diabetes mellitus type II including why renal findings are significant in determining whether a relationship existed.  

The Board notes that exposure to herbicides has been established as the Veteran's service records show service in Vietnam.  Hypertension is not one of the diseases that are presumptively associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e) (2014).  While hypertension is not listed as a disease associated with exposure to herbicides under 38 C.F.R. § 3.309(e) , in its 2010 report "Veterans and Agent Orange: Update 2010," the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  The same conclusion was drawn in the 2012 update.

Because the Agent Orange Updates have found that there is some, albeit limited, evidence of association between hypertension and herbicide exposure and in light of the "low threshold" for examination and medical opinion, the Board finds that remand is required in order to obtain a medical opinion addressing whether the Veteran's hypertension was caused by the presumed in-service herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any hypertension to include as secondary to herbicide exposure and/or as secondary to service-connected disabilities.  The claims folder should be made available to the examiner for review. 

Based on a review of the record and an examination of the Veteran, the examiner should offer an opinion as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the hypertension was incurred during the Veteran's active military service or otherwise related to military service including in-service herbicide exposure.

(b) Whether it is at least as likely as not (50 percent probability or greater) that the hypertension is proximately due to or the result of the Veteran's service-connected coronary artery disease and/or diabetes mellitus.

(c) Whether it is at least as likely as not (50 percent probability or greater) that the hypertension is aggravated by the Veteran's service-connected coronary artery disease and/or diabetes mellitus. 
 
The examiner should set forth a complete rationale for all conclusions reached.  

2.  Review the examination reports and determine whether it is in compliance with these remand directives.  If it is not, return the case to the examiner(s) for further opinion or examination(s), as appropriate.

3.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




